EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Steven Solomon on 25 February 2022.

The application has been amended as follows: 

1) Claim 14, tenth line, delete “wherein R1 is as defined in claim 1”.

2) Claim 19, first line, delete “sad” and insert ---said---.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art determined by the Examiner is that of Bhagwat (WO 2013/030735 A1; cited in IDS dated 6/19/2020). Bhagwat teaches 1,6-1 as hydrogen, (CO)n-R, or COOR; Q as a heteroaryl, specifically 1,2,4-oxadiazole, 1,3,4-oxadiazole, 1,3,4-thiadiazole, 1,2,3,4-tetrazole, 1,3-oxazole, 1,3-thiazole, pyridine, pyrimidine, pyrazine, pyridazine, furan, pyrrole, thiophene, imidazole, pyrazole, benzofuran, benzothiophene, benzimidazole, benzoxazole, benzothiazole, or thiazole; and R2 as SO3M, SO2NH2, PO3M, CH2COOM, CF2COOM, CHFCOOM, or CF3. See pages 2-4  and page 9, second paragraph)


    PNG
    media_image1.png
    170
    321
    media_image1.png
    Greyscale

					 (I)
However, Bhagwat does not teach or suggest a methylene (-CH2-) linker between the ring system and heterocycle Q, and also does not teach or suggest 1,2,3-triazole as the heterocycle. As such, Bhagwat does not supply to one of ordinary skill any reasonable motivation or a roadmap to modify compound (I) in the particular way to achieve the claimed compounds. See MPEP 2143, Examples 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Examiner’s Comment on Terminal Disclaimer

The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/956,304 has been reviewed and is accepted.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612